Mm & Ww N

Co 7S NN OW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Jillian R. O’Brien, Cal. Bar No. 251311
jillian.obrien@ogletree.com

OGLETREE, DEAKINS, NASH, SMOAK &

STEWART, P.C.

Two Monument Square
Suite 703

Portland, ME 04101
Telephone: 207-387-2960
Facsimile: 207-387-2986

Attorneys for Defendant

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

Michelle L. Roberts — State Bar No. 239092

mroberts@kantorlaw.net

KANTOR & KANTOR, LLP

1050 Marina Village Pkwy., Ste. 105
Alameda, CA 94501

Telephone: (510) 992-6130
Facsimile: (510) 280-7564

Mark DeBofsky, admitted pro hac vice
mdebofsky@debofsky.com

Martina Sherman, admitted pro hac vice
msherman@debofsky.com

DeBofsky, Sherman & Casciari, P.C.
200 West Madison Street, Suite 2670
Chicago, IL 60606

Telephone: (312) 561-4040

Facsimile: (312) 929-0309

Attorneys for Plaintiff
ALLYSON CHAMBERS

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ALLYSON CHAMBERS,
Plaintiff,

Vv.

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

Defendant.

 

 

Case No. 3:18-cv-07718-RS

{PROPOSED] ORDER TO ENLARGE
TRIAL DEADLINES

Complaint Filed: December 26, 2018
Trial Date: January 9, 2020
Judge: Hon. Richard Seeborg

l Case No. 3:18-cv-07718-RS

 
 

 

4PROPOSED] ORDER

The parties to the above-captioned action, Plaintiff Allyson Chambers and Defendant
Hartford Life and Accident Insurance Company, have stipulated that the trial deadlines, including
the November 19, 2019 deadline to file cross-opening briefs, the December 17, 2019 deadline to file
cross-responsive briefs, and the January 9, 2020 bench trial, shall be extended by at least two months.
Having reviewed the stipulation of the parties, and good cause shown, the Court grants the parties
request to enlarge the trial deadlines by two months. Paragraph 2 of the Court’s April 4, 2019 Case
Management Scheduling Order shall be amended to reflect that the deadline to file cross-opening
briefs shall be Janua cy al, 2020 , the deadline to file cross-responsive briefs shall be

Feb rvary 29, 3020, and the bench trial shall commence on March 23, 2020

 

IT IS SO ORDERED.

weeitia—— Uc

The Honorable Richard Seeborg
U.S. District Court Judge

 

 

2 Case No, 3:18-cv-07718-RS

 

 
